|N THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

LAuREN HARviN, ; civil No. 3;17-cv-2254
Piaimiff § (Judge Mariani)
V. -
suPERiNrENDENT LAwRENcE

MAHALLY, et al.,
Defendants
MEMORANDUM

Plaintiff Lauren Harvin (“Harvin"), an inmate confined at the State Correctional
lnstitution, Da|las, Pennsylvania (“SCl-Dallas”), commenced this civil rights action pursuant
to 42 U.S.C. § 1983. (Doc. 1). Harvin alleges that he is a non-smoker who is exposed to
high levels of second hand smoke at SC|-Da|las. (ld.). Named as Defendants are
Superintendent Lawrence Mahally, Deputy Superintendent Zakarauska, Deputy
Superintendent Demming, Unit l\/lanager Verby|a, Goyne, and White. (ld.).

Present|y pending before the Court is Defendants’ motion (Doc. 16) to dismiss

pursuant to Federal Rule of Civil Procedure 12(b).1 For the reasons set forth below,

 

‘ Defendants contend, inter alia, that Harvin failed to properly exhaust the claims against them.
Because Defendants rely on documents outside the pleadings to support this argument, the Court will
address the exhaustion argument under the summary judgment standard Furthermore, by Order dated
January 3, 2019, the Court placed the parties on notice that it may consider exhaustion in its role as fact
finder under Small v. Camden County, 728 F.3d 265 (3d Cir. 2013). (Doc. 23) (citing Paladino v.
Newsome, 885 F.3d 203 (3d Cir. 2018)). The Order also afforded the parties the opportunity to
supplement the record with any additional evidence relevant to exhaustion of administrative remedies.
(ld.).

Defendants’ motion will be granted in part and denied in part.
l. Allegations of the Complaint

Harvin is housed at the State Correctional institution at Da||as. (Doc.\ 1). Harvin
avers that he is a non-smoker who is exposed to high levels of second hand smoke at SC|-
Dal|as. (ld. at p. 5). As a result of this exposure, Harvin alleges that he developed
bronchitis. (ld.).

Harvin alleges that Defendants violated his rights under the Eighth and Fourteenth
Amendments. (ld. at p. 6). He seeks injunctive relief, as well as compensatory and punitive
damages. (ld. at p. 7).

l|. Motion for Summarv JudLnent

A. Legal Standard

Through summary adjudication, the court may dispose of those claims that do not
present a “genuine dispute as to any material fact." FED. R. Clv. P. 56(a). “As to materiality,
. . . [o]nly disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment." Anderson v. Liben‘y Lobby, Inc.,
477 U.S. 242, 248 (1986).

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Ce/otex Corp. v. Catrett, 477 U.S. 317, 323, 106

S.Ct. 2548, 91 L.Ed.2d 265 (1986). Once such a showing has been made, the non-moving

party must offer specific facts contradicting those averred by the movant to establish a
genuine issue of material fact. Lujan v. Nat’/ Wildlife Fed’n, 497 U.S. 871, 888 (1990).
Therefore, the non-moving party may not oppose summary judgment simply on the basis of
the pleadings, or on conclusory statements that a factual issue exists. Anderson, 477 U.S.
at 248. “A party asserting that a fact cannot be or is genuinely disputed must support the
assertion by citing to particular parts of materials in the record . . . or showing that the
materials cited do not establish the absence or presence of a genuine dispute, or that an
adverse party cannot produce admissible evidence to support the fact." FED. R. Clv. P.
56(c)(1)(A)-(B). in evaluating whether summary judgment should be granted, “[t]he court
need consider only the cited materials, but it may consider other materials in the recor
FED. R. Clv. P. 56(c)(3). “inferences should be drawn in the light most favorable to the
non-moving party, and where the non-moving party’s evidence contradicts the movant’s,
then the non-movant’s must be taken as true." Big Apple BMW, lnc. v. BMW of N. Am.,
lnc., 974 F.2d 1358, 1363 (3d Cir.1992), cert. denied 507 U.S. 912 (1993).

However, “facts must be viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380, 127
S. Ct. 1769, 1776, 167 L. Ed. 2d 686 (2007). if a party has carried its burden under the
summary judgment rule,

its opponent must do more than simply show that there is some metaphysical
doubt as to the material facts. Where the record taken as a whole could not

3

lead a rational trier of fact to find for the nonmoving party, there is no genuine

issue for trial. The mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of

material fact. When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe

it, a court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment
ld. (internai quotations, citations, and alterations omitted).

B. Statement of Undisputed Facts

The Department of Corrections has a formal policy that allows inmates to bring
concerns and complaints to the attention of prison officials. (Doc. 24, Statement of Material
Facts, jj 1; Doc. 24-1, p. 7, Declaration of Dorina Varner (“Varner Decl.”), jj 5; Doc. 25,
Counterstatement of Material Facts, jj 1). The inmate grievance policy and procedures are
set forth in DC-ADM 804. (Doc. 24 jj 2; Doc. 25 jj 2).

On August 7, 2017, Harvin filed Grievance Number 690441, alleging that he has
been exposed to high levels of environmental tobacco smoke since being transferred to
SCl-Dallas. (Doc. 24 jjjj 14-15; Varner Decl. jjjj 23-24; Doc. 25 jjjj 14-15). The parties
dispute whether Grievance Number 690441 alleges that the named Defendants were
involved in events of which Harvin complained. (Doc. 24 jj 16; Varner Decl. jj 25; Doc. 25 jj
16). The parties further dispute whether the averments of Grievance Number 690441 are
specific enough to assert an allegation that Defendants violated Harvin’s Eighth Amendment

rights. (Doc. 24 jj 17; Varner Decl. jj 26; Doc. 25 jj 17).

4

The parties agree that Harvin fully exhausted Grievance Number 690441. (Doc. 24
jj 18; Varner Decl. jj 27; Doc. 25 jj 18).

C. Exhaustion of Administrative Review

Defendants argue that Harvin failed to properly exhaust the claims against them by
failing to set forth facts in the grievance to demonstrate that the named Defendants were
personally involved in the events at issue. (Doc. 17, pp. 6-9). Under the Prison Litigation
Reform Act of 1996 (the “PLRA"), a prisoner is required to pursue all avenues of relief
available within the prison’s grievance system before bringing a federal civil rights action
concerning prison conditions. See 42 U.S.C. § 1997e(a); Booth v. Churner, 206 F.3d 289,
291 (3d Cir. 2000). This “exhaustion requirement applies to all inmate suits about prison
life, whether they involve general circumstances or particular episodes, and whether they
allege excessive force or some other wrong.” Porter v. Nuss/e, 534 U.S. 516, 532 (2002).
The exhaustion requirement is mandatory See Williams v. Beard, 482 F.3d 637, 639 (3d
Cir. 2007); see also Booth v. Churner, 532 U.S. 731, 741 (2001) (holding that the
exhaustion requirement applies to grievance procedures “regardless of the relief offered
through administrative procedures”); Nyhuis v. Reno, 204 F.3d 65, 67 (3d Cir. 2000)
(same). “jl]t is beyond the power of [any] court . . . to excuse compliance with the
exhaustion requiremenf.” ld. at 73 (quoting Beeson v. Fishkill Corr. Facil/'fy, 28 F. Supp. 2d

884, 894-95 (s.o.N.Y. 1998».

To exhaust administrative remedies an inmate must comply with all applicable
grievance procedures and rules. See Sprui// v. Gillis, 372 F.3d 218, 231 (3d Cir. 2004).

The PLRA requires not only technical exhaustion of administrative remedies, but also
substantial compliance with procedural requirements. ld. at 227- 32; see also Nyhuis, 204
F.3d at 77-78. A procedural default by the prisoner, either through late or improper filings,
bars the prisoner from bringing a claim in federal court unless equitable considerations
warrant review of the claim. Spruilll 372 F.3d at 227-32; see also Camp v. Brennan, 219
F.3d 279 (3d Cir. 2000). Failure to identify a named defendant on a grievance form, absent
a “justifiable excuse,” constitutes failure to properly exhaust as to that defendant. Wil/iams
v. Pa. Dep’t of Corr., 146 F. App’x 554, 557 (3d Cir. 2005) (non-precedential).

The DOC has an inmate Grievance System, set forth in DC-ADM 804, which permits
any inmate to seek review of problems that may arise during the course of confinement.
See 37 PA. CODE § 93.9(a); PA. DEP'T OF CORR., No. DC-ADM 804. After an attempt to
resolve any problems informally, an inmate may submit a written grievance to the Facility’s
Grievance Coordinator for initial review. This must occur within fifteen days after the events
upon which the claims are based. Within fifteen days of an adverse decision by the
Grievance Coordinator, an inmate may then appeal to the Facility Manager of the institution.
Thereafter, within fifteen days of an adverse decision by the Facility Manager, an inmate

may file a final appeal to the Secretary’s Office of inmate Grievances and Appeals. An

appeal to final review cannot be completed unless an inmate complies with all established
procedures An inmate must exhaust all three levels of review and comply with all
procedural requirements of the grievance review process in order to fully exhaust an issue.
See Booth, 206 F.3d at 293 n. 2 (outlining Pennsylvania’s grievance review process);
ingram v. SCl Camp Hll/, 448 F. App’x 275, 279 (3d Cir. 2011) (same).

On August 7, 2017, Harvin filed grievance number 690441, alleging that he has been
exposed to high levels of environmental tobacco smoke since being transferred to SC|-
Dallas. (Doc. 17, p. 12; Doc. 24 jjjj 14-15; Varner Decl. jj 24 ). The grievance was denied
at all levels of review. (Doc. 24 jj 14-18; Varner Decl. jj 24). Although Harvin pursued this
grievance to final review, Defendants argue that he failed to clearly name the individual
Defendants in the grievance, and thus procedurally defaulted his claims against them.
(Doc. 17, pp. 7-9).

Grievance number 690441 states as foilows:

the executive staff of the Pa DOC is just as liable as the management staff of

SCl-Dailas for. 1) Oversee jsic] and operating a correctional facility that does

not have in place the prerequisite safeguards that protects NON-SMOK|NG

inmates from being overly exposed to extraordinarily high levels of “ETS”. 2)

Permitting the sale or use of smoking tobacco products in the DOC facility

that provides absolutely no protection to NON-SMOKlNG inmates from the

hazardousness of “ETS”. 3) For inexplicably transferring and placing my

future health at great risk, by authorizing my placement in a DOC facility (i.e.

Dallas) that provides absolutely no protection to NON-SMOK|NG inmates

from extremely high levels of “ETS" and significant risk to my future health.

(Doc. 17, p. 13). in the grievance, Harvin also stated that he submitted request slips to

7

Defendants Verbayla, Goyne, White, Demming, and Zakarauska complaining about his
exposure to environmental tobacco smoke. (ld.).

in Spruill, the Court explained that the purpose of the DOC regulation related to
exhaustion is to put the prison officials on notice of the persons claimed to be guilty of
wrongdoing. Spruill, 372 F.3d at 234. Under Spruill, it is the plaintiffs burden to explain
why he did not name a defendant in the grievance, See ld. Harvin submitted request slips
to Defendants Verbayla, Goyne, White, Demming, and Zakarauska regarding his exposure
to environmental tobacco smoke. (Doc. 19, pp. 13-18). As stated, in grievance number
690441, Harvin reported that he filed inmate request slips to each of these Defendants.
(Doc. 19, p. 19). Additionally, in grievance number 690441, Harvin stated that he is seeking
relief against Defendant Mahally. (See id.).

The Third Circuit Court of Appeals has held that all that is necessary to defeat a
procedural default is that the prison is abie, from the initial grievance, to “identif[y] the
unidentified persons and acknowledg[e] that they were fairly within the compass of the
prisoner’s grievance.” Wil/iams, 482 F.3d at 640 (quoting Spruill, 372 F.3d at 234); see also
Robinson v. Johnson, 343 F. App’x 778 (3d Cir. 2009) (reversing the grant of summary
judgment and finding that even if Robinson had procedurally defaulted his claims against
defendants by failing to identify them in his grievance, the prison’s grievance process

excused those procedural defaults); Diaz v. Pa/akovich, 448 F. App’x 211, 215 (3d Cir.

2011) (holding that summary judgment for the defendants was improper where the
defendants had knowledge through the grievance process of an alleged ongoing practice of
improper handling of the plaintiffs mail and the defendants failed to take corrective action).

The Court finds that Harvin’s fully exhausted grievance more than adequately
comports with the reasoning that “the primary purpose of the grievance is to alert prison
officials to a problem, not to provide personal notice to a particular official that he may be
sued.” Wil/iams, 482 F.3d at 640 (quoting Jones v. Bock, 549 U.S. 199, 219 (2007)).
Consequentiy, the Court will deny Defendants’ motion based on failure to exhaust
administrative remedies
lll. Motion to Dismiss

A. Legai Standard

A complaint must be dismissed under FED. R. Clv. P. 12(b)(6), if it does not allege
“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twomb/y, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The plaintiff must
aver “factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroff v. lqba/, 556 U.S. 662, 129 S. Ct.
1937, 1949, 173 L. Ed. 2d 868 (2009).

“Though a complaint ‘does not need detailed factual allegations . . . a formulaic

recitation of the elements of a cause of action will not do. DelRio-Mocci v. Conno//y Prop.

lnc., 672 F.3d 241, 245 (3d Cir. 2012) (citing Twomb/y, 550 U.S. at 555). in other words,
“[f]actual allegations must be enough to raise a right to relief above the speculative levei.”
Covingfon v. /nt’/ Ass’n of Approved Baskefba/I Officia/s, 710 F.3d 114, 118 (3d Cir. 2013)
(internai citations and quotation marks omitted). A court “take[s] as true all the factual
allegations in the Complaint and the reasonable inferences that can be drawn from those
facts, but . . . disregard[s] legal conclusions and threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements.” Ethypharm S.A. France v.
Abbotf Laboratories, 707 F.3d 223, 231, n.14 (3d Cir. 2013) (internai citations and quotation
marks omitted).

Twomny and Iqbal require [a district court] to take the following three steps to

determine the suchiency of a complaint: First, the court must take note of the

elements a plaintiff must plead to state a claim. Second, the court should

identify allegations that, because they are no more than conclusions, are not

entitled to the assumption of truth. Finally, where there are well-pleaded

factual allegations a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement for relief,
Connelly v. Steel Va//ey Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013).

“[VV]here the well-pleaded facts do not permit the court to infer more than the mere
possibility of misconduct, the complaint has alleged - but it has not show[n] - that the
pleader is entitled to relief." Iqba/, 556 U.S. at 679 (internai citations and quotation marks

omitted). This “plausibllity” determination will be a “context-specitic task that requires the

reviewing court to draw on its judicial experience and common sense.” ld.

10

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court
must permit a curative amendment unless such an amendment would be inequitable or
futiie." Phi//ips v. Cnfy. ofAllegheny, 515 F.3d 224, 245 (3d Cir. 2008).

[E]ven when plaintiff does not seek leave to amend his complaint after a

defendant moves to dismiss it, unless the district court finds that amendment

would be inequitable or futile, the court must inform the plaintiff that he or she

has leave to amend the complaint within a set period of time.

ld.
B. Discussion
1. official Capacity Claims

Defendants argue that any claims seeking monetary damages against them in their
official capacities are barred by the Eleventh Amendment. (Doc. 17, pp. 3-4). Personal
capacity suits under section 1983 seek to recover money from a government officiai, as an
individual, for acts performed under color of state iaw. Gregory v. Chehi, 843 F.2d 111, 120
(3d Cir. 1988). Official capacity suits in contrast, generally represent an action against an
entity of which the government official is an agent. Id.; see also Monel/ v. Dep’t of Soc.
Servs., 436 U.S. 658, 690 n. 55 (1978). When suits are brought against state officials in
their official capacities those lawsuits are treated as suits against the state. Hafer v. Me/o,
502 U.S. 21, 25 (1991). However, the doctrine of sovereign immunity, established by the
Eleventh Amendment, protects states such as the Commonweaith of Pennsylvania, from
suits by citizens Pennhursf State School & Hosp. v. Ha/derman, 465 U.S. 89, 100-01, 117

11

(1984); Seminole Tribe v. Florida, 517 U.S. 44, 54 (1996); Lavia v. Pennsylvania, 224 F.3d
190, 195-96 (3d Cir. 2000). That immunity runs to state officials if they are sued in their
ofhcial capacity and the state is the real party upon which liability is sought. Scheuer v.
Rhodes, 416 U.S. 232, 237-38 (1974). Congress has not abrogated the immunity regarding
Harvin’s claims nor has Pennsylvania waived this grant of immunity. See 42 Pa.C.S.A. §
8521(b). Consequentiy, Harvin’s claims for money damages against the Defendants in their
official capacities are barred by sovereign immunity and will be dismissed See Betts v.
New Casfle Youth Dev. Cfr., 621 F.3d 249, 254 (3d Cir. 2010).
2. Personal ln volvement

individual liability can be imposed under section 1983 only if the state actor played
an “afflrmative part” in the alleged misconduct and “cannot be predicated solely on the
operation of respondeat superior.” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005)
(quoting Rode v. De/Iarciprefe, 845 F.2d 1195, 1207 (3d Cir. 1998)). “A defendant in a civil
rights action must have personal involvement in the alleged wrongs . . . Personal
involvement can be shown through allegations of personal direction or of actual knowledge
and acquiescence.” Rode, 845 F.2d at 1207-08; see also Rizzo v. Goode, 423 U.S. 362
(1976); Atkinson v. Taylor, 316 F.3d 257 (3d Cir. 2003). Such allegations however, must
be made with appropriate particularity in that a complaint must allege the particulars of

conduct, time, place, and person responsible Evancho, 423 F.3d at 354; Rode, 845 F.2d at

12

1207-08. Alleging a mere hypothesis that an individual defendant had personal knowledge
or involvement in depriving the plaintiff of his rights is insufhcient to establish personal
involvement. Rode, 845 F.2d at 1208.

A review of the complaint reveals that there are no substantive allegations against
Defendant Mahally, and no allegations that Defendant Mahally was personally involved in
the alleged wrongdoing (See Doc. 1). lt appears that Harvin attempts to hold
Superintendent Mahally liable based on his supervisory role. However, if is well-established
that officials may not be held liable for unconstitutional conduct of their subordinates under a
theory of respondeat superior. See Rode, 845 F.2d at 1207. Therefore, the Court will
dismiss Harvin’s Eighth Amendment claim against Defendant Mahally because he is not
alleged to have sufficient personal involvement in the alleged wrongdoing, and liability
“cannot be predicated solely on the operation of respondeat superior.” Evancho, 423 F.3d
at 353.

l\/loreover, it is weil-established that inmates do not have a constitutional right to
prison grievance procedures Lions v. Wetze/, No. 1:13-cv-2952, 2015 WL 2131572, at *6
(M.D. Pa. May 6, 2015). The filing of a grievance, participation in “after-the-fact” review of a
grievance, or dissatisfaction with the response to an inmate’s grievance, do not establish
the involvement of officials and administrators in any underlying constitutional deprivation

See Rode, 845 F.2d 1195, 1207 (3d Cir. 1998) (supervisory liability where a defendant, after

13

being informed of the violation through the filing of grievances reports or appeals failed to
take action to remedy the alleged wrong is not enough to show that the defendant has the
necessary personal involvement); Press/ey v. Beard, 266 F. App’x 216, 218 (3d Cir. 2008)
(not precedentiai) (“The District Court properly dismissed these defendants and any
additional defendants who were sued based on their failure to take corrective action when
grievances or investigations were referred to them."); Brooks v. Beard, 167 F. App’x 923,
925 (3d Cir. 2006) (not precedentiai) (holding that allegations that prison officials responded
inappropriately to inmate’s later-filed grievances do not establish the involvement of those
officials and administrators in the underlying constitutional deprivation). Thus Harvin’s
attempt to establish liability against Superintendent Mahally based upon his denial of the
grievance does not support a constitutional claim and this claim will be dismissed. See
Alexander v. Gennarini, 144 F. App’x 924, 925 (3d Cir. 2005) (invoivement in post-incident
grievance process not a basis for liability).

With respect to Defendants Zakarauska, Demming, Verby|a, Goyne, and White,
Harvin alleges that he submitted request slips to each Defendant complaining about his
exposure to environmental tobacco smoke and the resultant bronchitis he developed. (Doc.
1, pp. 3-4; Doc. 19, pp. 13-18). Harvin further alleges that each Defendant ignored his
complaints (ld.). The Court finds that Harvin has sufhciently alleged that Defendants

Zakarauska, Demming, Verby|a, Goyne, and White knew that he was exposed to excessive

14

environmental tobacco smoke and that these Defendants were aware that the
environmental tobacco smoke posed an unreasonable risk of serious damage to Harvin’s
future health or caused Harvin a contemporaneous injury. Accordingly, the Court will deny
Defendants’ motion based on lack of personal involvement of Zakarauska, Demming,
Verby|a, Goyne, and White.
3. Equal Protection CIaim

The Equal Protection Clause of the Fourteenth Amendment provides that a state
may not “deny to any person within its jurisdiction the equal protection of the laws" which is
essentially a direction that all persons similarly situated should be treated alike. U.S.
CONST. amend. XlV; Cify of Cleburne v. Cleburne Living Cfr., 473 U.S. 432, 439 (1985)
(citing P/y/er v. Doe, 457 U.S. 202, 216 (1982)). To state an equal protection ciaim, a
plaintiff must allege that: (1) he or she was a member of a protected class (2) he or she
was treated differently from similarly situated persons outside of his or her protected class
and (3) the resultant discrimination was purposeful or intentional rather than incidental.
Ti/lman v. Lebanon ny. Corr. Facilify, 221 F.3d 410, 423-24 (3d Cir. 2000).

An equal protection claim can also be brought by a “class of one,” a plaintiff alleging
that he has been “intentionaiiy treated differently from others similarly situated and that
there is no rational basis for the difference in treatment.” Vill. of Willowbrook v. Olech, 528

u.s. 562, 564 (2000); williams v. Monon, 343 F.3d 212, 221 (3d cir. 2003); see also

15

Jean-Pierre v. Bureau of Prisons, 497 F. App’x 164, 168 (3d Cir. 2012). if a distinction
between persons does not implicate a suspect or quasi-suspect class state action will be
upheld if it is rationally related fo a legitimate state interest See Tillman, 221 F.3d at 423.

Harvin seemingly asserts that Defendants violated his right to equal protection by
failing to separate the non-smoking Piaintiff from smokers (Doc. 1, p. 6). Harvin does not
state that he is a member of a protected class lndeed, prisoners are not a protected class
of individuals See Abdu/-Akbar v. McKelvie, 239 F.3d 307, 317 (3d Cir. 2001) (stating that
prisoners are not a suspect ciass). Therefore, Harvin’s claim survives only if he has
properly stated a violation of his equal protection rights under a ciass-of-one theory. To
survive under the ciass-of-one theory, Harvin must allege facts showing that he has been
treated differently from similarly situated inmates that the defendants did so intentionally,
and that this difference in treatment bears no rational relation to any legitimate penological
interest Phillips, 515 F.3d at 243. When alleging the existence of similarly situated
individuals plaintiffs “cannot use allegations . . . that amount to nothing more than
‘conclusory, boilerplate language’ to show that he may be entitled to relief,” and “bald
assertion[s] that other[s] . . . were treated in a dissimilar manner" will not survive dismissai.
Young v. New Sewick/ey Twp., 160 F. App’x 263, 266 (3d Cir. 2005) (citing Evancho, 423
F.3d at 354-55); see also Twomb/y, 550 U.S. at 561 (requiring more than a “wholly

conclusory statement of ciaim” to survive a motion fo dismiss). lnstead, plaintiffs must

16

identify similarly situated individuals and allege “occasions or circumstances” of differential
treatment Young, 160 F. App’x at 266; see also Twomb/y, 550 U.S. at 563 (requiring a
plaintiff to plead a set of facts consistent with legal allegations in complaint to survive
dismissal).

in a conclusory fashion, Harvin alleges that Defendants violated his equal protection
rights (See Doc. 1, p. 6). Harvin identifies no other inmates who were similarly situated to
him that were treated differently by Defendants. The allegations in the complaint are simply
“bald assertions" that do not allege “occasions and circumstances” of differential treatment
Young, 160 F. App’x at 266. Because Harvin has not stated the existence of similarly
situated individuals sufficient to support a ciass-of-one claim, the equal protection claim will
be dismissed.

C. Leave to Amend

When a complaint fails to present a prima facie case of iiability, district courts must
generally grant leave to amend before dismissing the complaint See Grayson v. Mayview
State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver, 213 F.3d 113, 116-17 (3d
Cir. 2000). Specifically, the Third Circuit Court of Appeals has admonished that when a
complaint is subject to dismissal for failure to state a claim, courts should liberally grant
leave to amend “unless such an amendment would be inequitable or futile.” Phi//ips, 515

F.3d at 245 (citing Alsfon v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)). ln the matter sub

17

judice, several of Harvin’s claims are factually and legally flawed and thus incurable; as
such, the Court will dismiss those claims-the claim for monetary relief against Defendants
in their official capacities the Eighth Amendment claim against Defendant Mahally, and the
Equal Protection claim-without leave to amend

lV. Conciusion

Based on the foregoing, Defendants’ motion will be granted in part and denied in

part A separate Order shall issue.

    

Dated: March l§19

Féobert D. Marranf
United States District Judge

18

